— Appeal by the People from an order of the Supreme Court, Kings County, entered January 9, 1980, which granted defendant’s motion to suppress physical evidence. Order reversed, on the law, and motion to suppress denied. The special circumstance of being a parolee and the close supervision required by that condition are factors which must be considered when a search has been made of a parolee’s residence and that search is the subject of review for a possible violation of Fourth Amendment protections. (People v Huntley, 43 NY2d 175; United States ex rel. Santos v New York Bd. of Parole, 441 F2d 1216.) Parole officers are charged with a duality of responsibility and duty — to the public and to the parolee. When they conduct a search of a parolee’s residence, it is required that the search bear a substantially rational and reasonable relation to the officer’s performance of that duty. No more than that, however, has been required. (See People v Huntley, supra.) Under the circumstances presented herein, that requirement was met. Mangano, J.P., Rabin, Margett and Weinstein, JJ., concur.